

Exhibit 10.2




EMPLOYMENT AGREEMENT


AGREEMENT dated as of August 26, 2015 (this “Agreement”) by and between MDC
PARTNERS INC., a corporation existing under the laws of Canada (the “Company”),
and SCOTT L. KAUFFMAN (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment, upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:


1.    Employment


The Company agrees to employ the Executive during the Term specified in
paragraph 2, and the Executive agrees to accept such continued employment, upon
the terms and conditions hereinafter set forth.


2.    Term


Subject to the provisions contained in paragraphs 6 and 7, the Executive's
employment by the Company shall be for a term commencing on July 20, 2015 (the
“Commencement Date”) and shall continue thereafter for an indefinite period
unless and until either (i) the Executive gives thirty (30) days’ prior written
notice of resignation with or without “Good Reason” (as defined herein) to the
Company or (ii) the Company terminates the Executive’s employment with or
without “Cause” (as defined herein). Any notice given by the Executive under
this Section 2 shall specify the date of termination and the fact that the
notice is being delivered pursuant to Section 2 of this Agreement. The Company
shall have the right at any time during such thirty (30) day notice period to
relieve the Executive of all or any portion of his offices, duties and
responsibilities and to place him on a paid leave-of-absence status. The date on
which the Executive ceases to be employed by the Company, regardless of the
reason therefore is referred to in this Agreement as the "Termination Date". The
term during which the Executive’s employment shall continue is referred to as
the “Term”.
    
3.    Duties and Responsibilities


(a)    Title. During the Term, the Executive shall have the position of Chief
Executive Officer of the Company and Chairman of the Company’s Board of
Directors (the “Board”).
  
(b)    Duties. The Executive shall report directly to the Board, at such times
and in such detail as the Board shall reasonably require. The Executive shall
perform such duties consistent with his position or as may be directed by the
Board.


(c)    Scope of Employment. The Executive's employment by the Company as
described herein shall be full-time and exclusive, and during the Term, the
Executive agrees that he will (i) devote all of his business time and attention,
his reasonable best efforts, and all his skill and ability to promote the
interests of the Company; and (ii) carry out his duties in a competent manner
and serve the Company faithfully and diligently under the direction of the
Board. Notwithstanding the foregoing, the Executive shall be permitted to
continue to serve on the boards of directors listed on Schedule 1 hereto and
engage in charitable and civic activities and manage his personal passive
investments, provided that any such activities and/or passive investments are
not in a company which transacts business with the Company or its affiliates or
engages in business competitive with that conducted by the Company (or, if such
company does transact business with the Company, or does engage in a competitive
business, it is a publicly held






--------------------------------------------------------------------------------



corporation and the Executive's participation is limited to owning less than 1%
of its outstanding shares), and further provided that any such activities
(individually or collectively) do not materially interfere with the performance
of his duties or responsibilities under this Agreement.


(d)    Office Location. During the Term, the Executive's services hereunder
shall be performed at the offices of the Company in New York, N.Y., subject to
necessary travel requirements to the Company’s partner agency office locations
in order to carry out his duties in connection with his positions hereunder.


4.    Compensation


(a)Base Salary. As compensation for his services hereunder, during the Term, the
Company shall pay the Executive in accordance with its normal payroll practices,
an annualized base salary of $1,100,000 (“Base Salary”). Effective as of January
1, 2016, the amount of the Base Salary shall be increased to $1,200,000.


(b)Perquisite Allowance. Beginning on the Commencement Date and continuing
through and until December 31, 2015, the Company will pay to the Executive a
perquisite allowance equal to $6,250 per month (the “Perquisite Allowance”), to
cover the costs of leasing, insuring and maintaining an automobile, professional
dues, as well as other perquisites (including club dues), to be paid in
accordance with the Company’s normal payroll practices.


(c)Restricted Stock Grant. As soon as practicable following the date of this
Agreement, the Executive shall receive an award of 100,000 restricted shares of
the Company’s Class A shares in accordance with and subject to the terms and
conditions of a separate restricted stock agreement to be executed and delivered
by the Executive and the Company (the “Initial Stock Grant”). The shares of
stock issued in connection with the Initial Stock Grant shall vest on the third
anniversary of the Commencement Date (with earlier vesting in full upon
termination without Cause; resignation by the Executive with Good Reason; upon a
Change in Control; or upon Executive’s death or disability).


(d)Annual Discretionary Bonus. During the Term, the Executive shall be eligible
to receive an annual discretionary bonus in a target amount equal to 100% of the
then current Base Salary, based upon criteria determined by the Board’s
Compensation Committee, which criteria shall include the Executive’s
performance, the overall financial performance of the Company and such other
factors as the Compensation Committee shall deem reasonable and appropriate in
its discretion (the “Annual Discretionary Bonus”). The Annual Discretionary
Bonus will be paid in accordance with the Company’s normal bonus payment
procedures, and may be paid in the form of equity incentive awards.


(e)Grants under 2014 Cash LTIP Plan. Commencing in January 2016, the Executive
shall be eligible to participate in the Company’s 2014 Cash LTIP Plan with an
annual target award amount equal to 200% of the Executive’s Base Salary, with
each such award to be made on terms and conditions no less favorable than those
of awards made to other senior executives of the Company.


5.    Expenses; Fringe Benefits


(a)    Expenses. The Company agrees to pay or to reimburse the Executive for all
reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Term in the performance of his services hereunder
in accordance with the written policies of the Company as from time to time in
effect. The Executive, as a condition precedent to obtaining such payment or
reimbursement, shall provide to the Company any and all statements, bills or
receipts evidencing the travel or out-of-pocket expenses for which the Executive
seeks payment or reimbursement, and any other information or materials, as the
Company may from time to time reasonably require.


(b)Benefit Plans. During the Term, the Executive and, to the extent eligible,
his dependents, shall be eligible to participate in and receive all benefits
under any group health plans, welfare benefit plans and programs (including
without limitation, disability, group life (including accidental death and
dismemberment) and business travel insurance plans and programs) provided by the
Company to its senior executives and, without duplication, its employees

2





--------------------------------------------------------------------------------



generally, subject, however, to the generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time.


(c)    Vacation. The Executive shall be entitled to five (5) weeks of vacation
in accordance with the Company's policies, with no right of carry over, to be
taken at such times as shall not materially interfere with the Executive's
fulfillment of his duties hereunder, and shall be entitled to as many holidays,
sick days and personal days as are in accordance with the Company's policy then
in effect generally for its employees.
    
6.    Termination of Employment


(a)    Termination for Cause. The Company, by direction of the Board (excluding
the CEO), shall be entitled to terminate the Term and to discharge the Executive
for “Cause” effective upon the giving of written notice to the Executive. For
purposes of this Agreement, the term “Cause” shall mean:


(i)    the Executive's willful failure or refusal to materially perform his
duties and responsibilities to the Company as set forth in paragraph 3 hereof
(other than as a result of a Disability pursuant to paragraph 6(d) hereof), or
to abide by the reasonable directives of the Board, in each case if such failure
or refusal is not cured (if curable) within 20 days after written notice thereof
by the Company;


(ii)    the willful fraud or material dishonesty of the Executive in connection
with his position or the performance of duties to the Company (including any
misappropriation of the funds or property of the Company), or the willful
misconduct of the Executive in connection with his position or the performance
his duties to the Company;


(ii)    the conviction of Executive in a court of law of, or entering by the
Executive of a plea of guilty or no contest to, any felony or any crime
involving material dishonesty or theft;


(iv) willful failure by the Executive to cooperate as directed by the Board with
a bona fide Company internal investigation or an investigation of the Company by
governmental, regulatory or law enforcement authorities, if such breach is not
cured (if curable) within 20 days after written notice thereof to the Executive
by the Company;


(v) the resignation or other termination of the Executive as the Chief Executive
Officer of the Company if at the request or instruction of any governmental,
regulatory or law enforcement authority; and


(vi)    any material breach by the Executive of paragraph 8 hereof, if such
breach is not cured (if curable) within 20 days after written notice thereof to
the Executive by the Company.


Any notice required to be given by the Company pursuant to this paragraph shall
specify the nature of the claimed breach and the manner in which the Company
requires such breach to be cured (if curable). In the event that the Executive
is purportedly terminated for Cause and a court determines that Cause as defined
herein was not present, then such purported termination for Cause shall be
deemed a termination without Cause pursuant to paragraph 6(c) and the
Executive's rights and remedies will be governed by paragraph 7(b), in full
satisfaction and in lieu of any and all other or further remedies the Executive
may have under this Agreement.
        
(b)    Termination by the Executive for Good Reason. Provided that a Cause event
has not occurred, the Executive shall be entitled to terminate this Agreement
and the Term hereunder for Good Reason (as defined below) at any time during the
Term by written notice to the Company not more than 20 days after the occurrence
of the event constituting such Good Reason. For purposes of this Agreement,
“Good Reason” shall be limited to:



3





--------------------------------------------------------------------------------



(i) a material diminution of the Executive’s position or authority as set forth
in Section 3 hereof, which breach remains uncured (if curable) for a period of
15 days after written notice of such breach to the Company;


(ii) the Company’s material breach of the compensation and benefits provisions
of Sections 4 or 5 hereof, which breach remains uncured (if curable) for a
period of 15 days after written notice of such breach to the Company;


(iii) relocation of the Executive’s principal office to a location more than 25
miles outside New York, N.Y.; or


(iv) following a Change in Control (as defined below), the Executive not holding
the position of chief executive officer of the ultimate parent corporation or
other controlling entity resulting from the Change in Control transaction.


Any notice required to be given by the Executive pursuant to this Section 7(b)
shall specify the nature of the circumstance alleged to constitute Good Reason
and the provisions of this Agreement relied upon, and shall specify the Date of
Termination, which shall not be less than 30 days following the date of such
notice.


For the purposes of this Agreement, a “Change in Control” shall have the meaning
provided in Section 2(b) of the Company’s 2011 Stock Incentive Plan.


(c) Termination without Cause. The Company, by direction of the Board, shall
have the right at any time during the Term to immediately terminate the
employment of the Executive without Cause by giving written notice to the
Executive setting forth a Date of Termination.


(d)    Termination for Death or Disability. In the event of the Executive's
death, the Date of Termination shall be the date of the Executive's death. In
the event the Executive shall be unable to perform his duties hereunder by
virtue of illness or physical or mental incapacity or disability (from any cause
or causes whatsoever) in substantially the manner and to the extent required
hereunder prior to the commencement of such disability and the Executive shall
fail to perform such duties for periods aggregating 120 days, whether or not
continuous, in any continuous period of 360 days (such causes being herein
referred to as “Disability”), the Company shall have the right to terminate the
Executive's employment hereunder as at the end of any calendar month during the
continuance of such Disability upon at least 30 days' prior written notice to
her.


7.    Effect of Termination of Employment.


(a)    Termination by the Company for Cause; by Death or Disability; without
Good Reason. In the event of the termination of the employment of the Executive
(1) by the Company for Cause; (2) by reason of death or Disability pursuant to
paragraph 6(d); or (3) pursuant to a notice of resignation without Good Reason,
the Executive shall be entitled to the following payments and benefits (the
“Accrued Rights”):


(i)
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination; and



(ii)
all outstanding equity incentive awards (including the Initial Stock Grant) and
any amount due in connection with outstanding awards under the 2014 Cash LTIP
Plan, solely to the extent that such awards have vested or become vested
pursuant to the terms of such awards prior to or upon such termination date.



In the event of termination of the employment of Executive in the circumstances
described in this paragraph 7(a), except as expressly provided in this paragraph
or any other accrued benefits or indemnification rights under the Company’s
by-laws, the Company shall have no further liability to the Executive or the
Executive's heirs, beneficiaries or estate

4





--------------------------------------------------------------------------------



for damages, compensation, benefits, severance or other amounts of whatever
nature, directly or indirectly, arising out of or otherwise related to this
Agreement and the Executive's employment or cessation of employment with the
Company.


(b)    Termination by the Company without Cause or by the Executive for Good
Reason. In the event of a termination by the Company without Cause or by the
Executive for Good Reason, the Executive shall be entitled to the following
payments and benefits:


(i)
the Accrued Rights as provided in paragraph 7(a) hereof;



(ii)
his Annual Discretionary Bonus with respect to the calendar year prior to the
Date of Termination, when otherwise payable, but only to the extent earned and
approved by the Compensation Committee of the Board but not already paid;



(iii)
eligibility for a pro-rata portion of his Annual Discretionary Bonus with
respect to the calendar year in which the Date of Termination occurs, when
otherwise payable, (such pro-rata amount to be equal to the product of (A) the
amount of the Annual Discretionary Bonus that would have been earned for such
calendar year based on actual performance for such year, times (B) a fraction,
(x) the numerator of which shall be the number of calendar days commencing
January 1 of such year and ending on the Date of Termination, and (y) the
denominator of which shall equal 365;

   
(iv)
in the event of a termination without Cause or by the Executive for Good Reason
on or prior to December 31, 2015, a severance payment (the “Termination
Payment”) in an amount equal to the product of 1.0 multiplied by the sum of (A)
the amount of then-current Base Salary, plus (B) the accrued amount of the
Annual Discretionary Bonus as of the applicable Date of Termination. The
Termination Payment (less applicable withholding taxes), shall be paid to the
Executive in a cash lump-sum not later than 60 days following the Date of
Termination; and



(v)
in the event of a termination without Cause or by the Executive for Good Reason
on or after January 1, 2016, a severance payment (the “Termination Payment”) in
an amount equal to the product of 1.5 multiplied by the sum of (A) the amount of
then-current Base Salary, plus (B) the amount of the Annual Discretionary Bonus
paid or accrued in respect of the year immediately preceding the applicable Date
of Termination. The Termination Payment (less applicable withholding taxes),
shall be paid to the Executive in a cash lump-sum not later than 60 days
following the Date of Termination.





In the event of termination of this Agreement in the circumstances described in
this paragraph 7(b), except as expressly provided in this paragraph or any other
accrued benefits or indemnification rights, the Company shall have no further
liability to the Executive or the Executive’s heirs, beneficiaries or estate for
damages, compensation, benefits, severance or other amounts of whatever nature,
directly or indirectly, arising out of or otherwise related to this Agreement
and the Executive’s employment or cessation of employment with the Company.


The Executive shall be under no duty to mitigate damages hereunder. The making
of any severance payments and providing the other benefits as provided in this
paragraph 7(b) is conditioned upon the Executive signing and not revoking a
separation agreement in a form reasonably satisfactory to the Company (the
"Separation Agreement") within 30 days following the Date of Termination. The
Separation Agreement shall provide for contractual severance, a customary
release of all claims by the Executive, and a reaffirmation of the Executive’s
restrictive covenants. In the event the Executive breaches any material
provisions of the Separation Agreement or the provisions of paragraph 8 of this
Agreement, in addition to any other remedies at law or in equity available to
it, the Company may cease making any further payments and providing the other
benefits provided for in this paragraph 7(b), without affecting its rights under
this Agreement or the Separation Agreement.



5





--------------------------------------------------------------------------------



(c)    Change in Control. In the event of a Change in Control during the Term of
employment, the Board’s Compensation Committee may in its sole direction
determine to make an additional payment to the Executive.


8.    Non-Solicitation/Non-Servicing Agreement and Protection of Confidential
Information
        
(a)    Non-Solicitation/Non-Servicing. The parties hereto agree that the
covenants given in this paragraph 8 are being given incident to the agreements
and transactions described herein, and that such covenants are being given for
the benefit of the Company. Accordingly, the Executive acknowledges (i) that the
business and the industry in which the Company competes is highly competitive;
(ii) that as a key executive of the Company he has participated in and will
continue to participate in the servicing of current clients and/or the
solicitation of prospective clients, through which, among other things, the
Executive has obtained and will continue to obtain knowledge of the "know-how"
and business practices of the Company, in which matters the Company has a
substantial proprietary interest; (iii) that his employment hereunder requires
the performance of services which are special, unique, extraordinary and
intellectual in character, and his position with the Company places and placed
his in a position of confidence and trust with the clients and employees of the
Company; and (iv) that his rendering of services to the clients of the Company
necessarily required and will continue to require the disclosure to the
Executive of confidential information (as defined in paragraph 8(b) hereof) of
the Company. In the course of the Executive's employment with the Company, the
Executive has and will continue to develop a personal relationship with the
clients of the Company and a knowledge of those clients' affairs and
requirements, and the relationship of the Company with its established clientele
will therefore be placed in the Executive's hands in confidence and trust. The
Executive consequently agrees that it is a legitimate interest of the Company,
and reasonable and necessary for the protection of the confidential information,
goodwill and business of the Company, which is valuable to the Company, that the
Executive make the covenants contained herein and that the Company would not
have entered into this Agreement unless the covenants set forth in this
paragraph 8 were contained in this Agreement. Accordingly, the Executive agrees
that during the period that he is employed by the Company and for a period of
twelve (12) months thereafter (such period being referred to as the "Restricted
Period"), he shall not, as an individual, employee, consultant, independent
contractor, partner, shareholder, or in association with any other person,
business or enterprise, except on behalf of the Company, directly or indirectly,
and regardless of the reason for his ceasing to be employed by the Company:


(i)    attempt in any manner to solicit or accept from any client business of
the type performed by the Company or to persuade any client to cease to do
business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with the Company, whether or
not the relationship between the Company and such client was originally
established in whole or in part through the Executive’s efforts; or


(ii)    employ as an employee or retain as a consultant any person, firm or
entity who is then or at any time during the preceding twelve months was an
employee of or exclusive consultant to the Company, or persuade or attempt to
persuade any employee of or exclusive consultant to the Company to leave the
employ of the Company or to become employed as an employee or retained as a
consultant by any person, firm or entity other than the Company; or


(iii)    render to or for any client any services of the type which are rendered
by the Company.


As used in this paragraph 8, the term "Company" shall include any subsidiaries
of the Company and the term "client" shall mean (1) anyone who is a client of
the Company on the Date of Termination, or if the Executive's employment shall
not have terminated, at the time of the alleged prohibited conduct (any such
applicable date being called the "Determination Date"); (2) anyone who was a
client of the Company at any time during the one year period immediately
preceding the Determination Date; (3) any prospective client to whom the Company
had made a new business presentation (or similar offering of services) at any
time during the one year period immediately preceding the Date of Termination;
and (4) any prospective client to whom the Company made a new business
presentation (or similar offering of services) at any time within six months
after the Date of Termination (but only if initial discussions between the
Company and such prospective client relating to the rendering of services
occurred prior to the Date of Termination,

6





--------------------------------------------------------------------------------



and only if the Executive participated in or supervised such discussions). For
purposes of this paragraph 8, it is further agreed that (A) a “client” shall be
limited to those entities or persons in which the Executive played a significant
role in rendering or providing services; and (B) a general mailing or an
incidental contact shall not be deemed a "new business presentation or similar
offering of services" or a "discussion". In addition, "client" shall also
include any clients of other companies operating within the MDC group of
companies to whom the Executive rendered services (including supervisory
services) at any time during the six-month period prior to the Determination
Date. In addition, if the client is part of a group of companies which conducts
business through more than one entity, division or operating unit, whether or
not separately incorporated (a "Client Group"), the term "client" as used herein
shall also include each entity, division and operating unit of the Client Group
where the same management group of the Client Group has the decision making
authority or significant influence with respect to contracting for services of
the type rendered by the Company.


(b)    Confidential Information. In the course of the Executive's employment
with the Company (and its predecessor), he has acquired and will continue to
acquire and have access to confidential or proprietary information about the
Company and/or its clients, including but not limited to, trade secrets,
methods, models, passwords, access to computer files, financial information and
records, computer software programs, agreements and/or contracts between the
Company and its clients, client contacts, client preferences, creative policies
and ideas, advertising campaigns, creative and media materials, graphic design
materials, sales promotions and campaigns, sales presentation materials,
budgets, practices, concepts, strategies, methods of operation, financial or
business projections of the Company and information about or received from
clients and other companies with which the Company does business. The foregoing
shall be collectively referred to as "confidential information". The Executive
is aware that the confidential information is not readily available to the
public and accordingly, the Executive also agrees that he will not at any time
(whether during the Term or after termination of this Agreement), disclose to
anyone (other than his counsel in the course of a dispute arising from the
alleged disclosure of confidential information or as required by law) any
confidential information, or utilize such confidential information for his own
benefit, or for the benefit of third parties. The Executive agrees that the
foregoing restrictions shall apply whether or not any such information is marked
"confidential" and regardless of the form of the information. The term
"confidential information" does not include information which (i) is or becomes
generally available to the public other than by breach of this provision or (ii)
the Executive learns from a third party who is not under an obligation of
confidence to the Company or a client of the Company. In the event that the
Executive becomes legally required to disclose any confidential information, he
will provide the Company with prompt notice thereof so that the Company may seek
a protective order or other appropriate remedy and/or waive compliance with the
provisions of this paragraph 8(b) to permit a particular disclosure. In the
event that such protective order or other remedy is not obtained, or that the
Company waives compliance with the provisions of this paragraph 8(b) to permit a
particular disclosure, the Executive will furnish only that portion of the
confidential information which he is legally required to disclose and, at the
Company's expense, will cooperate with the efforts of the Company to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the confidential information. The Executive further agrees that all
memoranda, disks, files, notes, records or other documents, whether in
electronic form or hard copy (collectively, the "material") compiled by his or
made available to his during his employment with the Company (whether or not the
material constitutes or contains confidential information), and in connection
with the performance of his duties hereunder, shall be the property of the
Company and shall be delivered to the Company on the termination of the
Executive's employment with the Company or at any other time upon request.
Except in connection with the Executive's employment with the Company, the
Executive agrees that he will not make or retain copies or excerpts of the
material; provided that the Executive shall be entitled to retain his personal
files.


(c) Non-Competition. The Executive agrees that, during the Term, and in the
event of termination without Cause, continuing during the one (1) year period
following the Date of Termination, the Executive shall not, directly or
indirectly, as an individual, employee, officer, consultant, independent
contractor, or partner, in association with any other person, business or
enterprise, except on behalf of the Company, directly or indirectly, engage in
or participate in any business that is competitive with any business that the
Company is substantially engaged in during the Term while employing the
Executive, relating to advertising, public relations, or any other marketing
communications or marketing consulting services, unless as of the Date of
Termination the Company has disposed of or has ceased to be actively engaged in
any such business (together, a “Competing Business”), nor shall the Executive

7





--------------------------------------------------------------------------------



make any investments in any Competing Business (except for interests in a
publicly held corporation of less than 2% of its outstanding shares).


(d) Remedies; Acknowledgments. If the Executive commits or threatens to commit a
breach of any of the provisions of paragraphs 8(a), (b) or (c), the Company
shall have the right to have the provisions of this Agreement specifically
enforced by any court having jurisdiction without being required to post bond or
other security and without having to prove the inadequacy of the available
remedies at law, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company. In addition, the
Company may take all such other actions and remedies available to it under law
or in equity and shall be entitled to such damages as it can show it has
sustained by reason of such breach.


The parties acknowledge that (i) the type and periods of restriction imposed in
the provisions of paragraphs 8(a), (b) and (c) are fair and reasonable and are
reasonably required in order to protect and maintain the proprietary interests
of the Company described above, other legitimate business interests and the
goodwill associated with the business of the Company; (ii) the time, scope and
other provisions of this paragraph 8 have been specifically negotiated by
sophisticated commercial parties, represented by legal counsel, and are given as
an integral part of the transactions contemplated by this Agreement; and (iii)
because of the nature of the business engaged in by the Company and the fact
that clients can be and are serviced by the Company wherever they are located,
it is impractical and unreasonable to place a geographic limitation on the
agreements made by the Executive herein. The Executive specifically acknowledges
that his being restricted from soliciting and servicing clients and prospective
clients as contemplated by this Agreement will not prevent his from being
employed or earning a livelihood in the type of business conducted by the
Company. If any of the covenants contained in paragraphs 8(a), (b) and (c), or
any part thereof, is held to be unenforceable by reason of it extending for too
great a period of time or over too great a geographic area or by reason of it
being too extensive in any other respect, the parties agree (x) such covenant
shall be interpreted to extend only over the maximum period of time for which it
may be enforceable and/or over the maximum geographic areas as to which it may
be enforceable and/or over the maximum extent in all other respects as to which
it may be enforceable, all as determined by the court making such determination
and (y) in its reduced form, such covenant shall then be enforceable, but such
reduced form of covenant shall only apply with respect to the operation of such
covenant in the particular jurisdiction in or for which such adjudication is
made. Each of the covenants and agreements contained in this paragraph 8
(collectively, the "Protective Covenants") is separate, distinct and severable.
All rights, remedies and benefits expressly provided for in this Agreement are
cumulative and are not exclusive of any rights, remedies or benefits provided
for by law or in this Agreement, and the exercise of any remedy by a party
hereto shall not be deemed an election to the exclusion of any other remedy (any
such claim by the other party being hereby waived). The existence of any claim,
demand, action or cause of action of the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of each Protective Covenant. The unenforceability of
any Protective Covenant shall not affect the validity or enforceability of any
other Protective Covenant or any other provision or provisions of this
Agreement.


(e)    Notification of Restrictive Covenants. Prior to accepting employment with
any person, firm or entity during the Restricted Period, the Executive shall
notify the prospective employer in writing of his obligations pursuant to this
paragraph 8 (it being agreed by the Company that such notification required
under this paragraph 8(e) shall not be deemed a breach of the confidentiality
provisions of this Agreement). Executive may provide a copy of the provisions of
this paragraph 8 to any such prospective employer.


(f)    Tolling. The temporal duration of the non-solicitation/non-servicing
covenants set forth in this Agreement shall not expire, and shall be tolled,
during any period in which the Executive is in violation of any of the
non-solicitation/non-servicing covenants set forth herein, and all restrictions
shall automatically be extended by the period of the Executive's violation of
any such restrictions.


9.    Intellectual Property


During the Term, the Executive will disclose to the Company all ideas,
inventions and business plans developed by him during such period which relate
directly or indirectly to the business of the Company, including without
limitation, any design, logo, slogan, advertising campaign or any process,
operation, product or improvement

8





--------------------------------------------------------------------------------



which may be patentable or copyrightable. The Executive agrees that all patents,
licenses, copyrights, tradenames, trademarks, service marks, planning, marketing
and/or creative policies and ideas, advertising campaigns, promotional
campaigns, media campaigns, budgets, practices, concepts, strategies, methods of
operation, financial or business projections, designs, logos, slogans and
business plans developed or created by the Executive in the course of his
employment hereunder, either individually or in collaboration with others, will
be deemed works for hire and the sole and absolute property of the Company. The
Executive agrees that at the Company's request and expense, he will take all
steps necessary to secure the rights thereto to the Company by patent, copyright
or otherwise.


10.    Enforceability


The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party's right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.


11.    Assignment


The Company and the Executive agree that the Company shall have the right to
assign this Agreement in connection with any asset assignment of all or
substantially all of the Company’s assets, stock sale, merger, consolidation or
other corporate reorganization involving the Company and, accordingly, this
Agreement shall inure to the benefit of, be binding upon and may be enforced by,
any and all successors and such assigns of the Company. The Company and
Executive agree that Executive's rights and obligations under this Agreement are
personal to the Executive, and the Executive shall not have the right to assign
or otherwise transfer his rights or obligations under this Agreement, and any
purported assignment or transfer shall be void and ineffective, provided that
the rights of the Executive to receive certain benefits upon death as expressly
set forth under paragraph 7(a) of this Agreement shall inure to the Executive’s
estate and heirs. The rights and obligations of the Company hereunder shall be
binding upon and run in favor of the successors and assigns of the Company.


12.    Modification


This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement.


13.    Severability; Survival


In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable. The respective rights and obligations of
the parties hereunder shall survive the termination of the Executive's
employment to the extent necessary to the intended preservation of such rights
and obligations.
    




14.    Notice


Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:


If to the Executive:

9





--------------------------------------------------------------------------------





Mr. Scott L. Kauffman
260 Churchill Ave.
Palo Alto, CA 94301


With a copy to:


Scott C. Dettmer, Esq.
sdettmer@gunder.com
        
If to the Company:
            
c/o MDC Partners Inc.
745 Fifth Avenue
New York, NY 10151
Attention: General Counsel     


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.


15.    No Conflict


The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.


16.    Entire Agreement; Governing Law


This Agreement and the documents referenced herein (including any of the
Executive’s outstanding restricted stock grant agreements and 2014 Cash LTIP
Plan award agreements) represent the entire agreement between the Company and
the Executive with respect to the employment of the Executive by the Company.
For the avoidance of doubt, the parties acknowledge and agree that all of
Executive’s outstanding and unvested restricted stock grants from the Company
shall continue to vest in accordance with their underlying terms and conditions
during the Executive’s Term of employment with the Company. This Agreement shall
be governed by, enforced under, and construed in accordance with the laws of the
State of New York.


17.    Headings


The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.
    
18.    Withholdings


The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.


19.    Counterparts


This Agreement may be executed in two counterparts or by facsimile transmission,
both of which taken together shall constitute one instrument.



10





--------------------------------------------------------------------------------



20.    No Strict Construction


The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.


21.    409A Compliance


This Agreement is intended to comply, to the extent applicable, with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
so interpreted. For purposes of this Agreement, a termination of Executive’s
services on the Date of Termination shall be determined in a manner consistent
with the rules relating to “separation from service” within the meaning of
Section 409A of the Code and the regulations thereunder. Notwithstanding
anything herein to the contrary, (i) if on the Date of Termination Executive is
a “specified employee” as defined in Section 409A of the Code, and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination the Agreement is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will (A) defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following the Date of Termination (or the earliest date as is permitted
under Section 409A of the Code), and (B) add to such payment or benefit an
interest payment for the six-month period calculated using the short-term
Applicable Federal Rate (monthly compounded) as in effect on the date of
termination under Section 1274(d) of the Internal Revenue Code and (ii) if any
other payments of money or other benefits due to the Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, the parties agree to restructure the payments or benefits to comply
with Section 409A of the Code in a manner which does not diminish the value of
such payments and benefits to the Executive. To the extent any reimbursements or
in-kind benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). If under this Agreement, an amount is paid in two or more
installments, each installment shall be treated as a “separate payment” within
the meaning of 409A of the Code.




*        *        *        *        *





11





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.


                        
MDC PARTNERS INC.


                    
By: /s/ Mitchell Gendel_________________
Name: Mitchell Gendel
Title: General Counsel










By: /s/ Scott L. Kauffman__________________
Scott L. Kauffman
 



12



